Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 
Claims 1-10 are pending.
Claims 11-17 are cancelled.
Claims 1 and 6 are currently amended.
Claims 1-10 as filed on July 14, 2022 are under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 102(a)(1) by Bara are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 1 as currently amended recites 50% to 80% by mass of said oily component is a volatile oily component and 25 to 50% by mass of the oily cosmetic is the volatile oily component.  Applicant’s Remarks of March 15, 2022 reference paragraphs [0039]-[0040] of the specification and Applicant’s Remarks of July 14, 2022 reference paragraphs [0035] and [0038] in support of the amendments.  The referenced passages appear to exclusively disclose open ended ranges and the disclosure of open ended ranges does not support the newly claimed bounded ranges.  The only disclosure of bounded ranges is in paragraph [0022]:

    PNG
    media_image1.png
    144
    715
    media_image1.png
    Greyscale

Because the disclosure of open ended ranges does not support an amendment to a bounded range and because the bounded ranges newly claimed fall outside the bounded ranges disclosed, claim 1 recites new matter.  Claims 2-9 are included in this rejection because they depend from claim 1 and thus they also recite new matter.  Claim 10 is not included in this rejection because the ranges of claim 10 are consistent with and supported by the disclosure of paragraph [0022].

Response to Arguments:  Claim Rejections - 35 USC § 112(a)
Applicant’s arguments have been fully considered but they are not persuasive because the question is not whether one skilled in the art would find it obvious to contrive new ranges from the disclosed open ended ranges but rather that, at the time of filing, Applicant disclosed open ended ranges and the disclosure of such does not support that which is newly claimed.  To the extent that Applicant demands a declaration from the Examiner under 37 CFR 1.104, it is not seen where 37 CFR 1.104 requires such.  To the extent that Applicant wishes to provide an “Expert Declaration” to backfill the non-disclosed ranges into the application, Applicant is free to submit any documentation of their choosing for clarity of the written, public record on Appeal.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 as currently amended recites 40 to 80 wt% of an oily component comprising 50 to 80 wt% volatile oil which implies the oily component comprises at least 0.50 * 40 ~ = 20 wt% volatile oil and at most 0.80 * 80 ~= 64 wt% volatile oil.  Claim 1 further recites 25 to 50  wt% of the oily cosmetic is the volatile oily component.  Because the range of 25 to 50 wt% differs from / contradicts the implied range of about 20 to 64 wt%, it is unclear what amounts of what oils are claimed.  The specification fails to remedy the ambiguity because it recites the same ambiguous language as claimed (e.g., paragraph [0008]).  Claims 2-10 are included in this rejection because they depend from claim 1 and because they do not remedy the ambiguity of claim 1.  Claim 10 is also included in this rejection because claim 10 recites two inconsistent ranges for the permissible amount of volatile oil in the composition and it is unclear which range is a claim limitation.  

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Applicant’s arguments at pages 5-7 of the Remarks have been fully considered but they remain unpersuasive because the issue is not whether one can divine a meaning for the claims but rather that the claims recite multiple, conflicting ranges.  When a claim is amenable to multiple interpretations, the claim is indefinite.  See Ex parte Miyazaki, (Bd. Pat. App. & Inter. 2008) (precedential).  The PTAB justified the decision because, during prosecution, Applicant has the opportunity to amend the claims.  To the extent that Applicant contends claims that disclose impossible permutations are common (emphasis in original), the rejection is not predicated on the identification of impossible permutations but rather on the noted inconsistencies in the claimed ranges.  However, it should be noted that while impossible permutations may not be per se indefinite, impossible permutations are also not possessed by Applicant and may be rejected under 35 USC 112(a).  In view of the above, the rejection of record under 35 USC 112(b) is properly maintained in modified form as necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (JP 2017-137249 A, IDS reference filed July 30, 2020, as evidenced by the Google translation, of record).
	Sekine teaches compositions comprising 1 to 50 wt%, 7 to 25 wt% of at least one silicone wax (A) selected from a compound (A1) represented by a formula (I) (polyether-modified):

    PNG
    media_image2.png
    145
    730
    media_image2.png
    Greyscale

wherein m is an integer from 10 to 25, and a specific alkyl-modified silicone compound (A2); 0.5 to 12.5 wt% of highly polymerized silicone (B) having a kinematic viscosity at 25 ºC of 60,000 to 30,000,000 mm/s (oily component, non-volatile); and 4.5 to 50 wt% of a volatile oil (title; abstract; claims; page 2, <Silicone wax (A)>; page 4, Examples), as required by instant claims 6, 8 and 10.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  The exemplary silicone wax (A1) is bis PEG-18 methyl ether dimethylsilane: 2501 cosmetic wax (page 4, lower half), as required by instant claim 7.
	The volatile oil may include inter alia trisiloxane (page 3, <Volatile oil (C)>), as required by instant claim 2.
	The compositions may further comprise polyhydric alcohol (D) or/and non-volatile oil (E) (claims).  Non-volatile oil (E) includes inter alia isononyl isononanoate (ester) and may be present from 0.5 to 30 wt% (page 3, <Nonvolatile oil (E)>), as required by instant claim 8.
	The compositions may further comprise other components (F) inclusive of pigments (page 3, <Other components (F)>).  
	The compositions may comprise water; the amount of water is 5 to 80 wt% (page 4, top half), as required by instant claim 5.
	Because the numerical ranges taught by Sekine do not fall entirely within the instantly claimed ranges, anticipation cannot be found.  See MPEP 2131.03.  However, because the numerical ranges taught by Sekine overlap the instantly claimed ranges, the compositions of Sekine render obvious the compositions of claims 1, 2, 5-8 and 10.  

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (JP 2017-137249 A, IDS reference filed July 30, 2020, as evidenced by the Google translation, of record) as applied to claims 1, 2, 5-8 and 10 above, and further in view of Gross et al. (US 4,938,954, published July 3, 1990) and Pistorio et al. (US 9,408,785, published August 9, 2016) as evidenced by Paula’s Choice “Talc,” March 2020, of record.
The teachings of Sekine have been described supra.  Sekine, as a whole, is drawn to hairdressing compositions (e.g., title).
Sekine does not teach 10 to 40 wt% powder as required by claim 3.
Sekine does not teach an oil-absorbent powder as required by claim 4.
Sekine does not teach a UV absorber as required by claim 9.
These deficiencies are made up for in the teachings of Gross and Pistorio.
Gross teach a hairwax optionally comprising 0 to 6 wt% of a dyestuff and/or 0 to 25 wt% of a pearl-luster pigment (powder) (title; abstract; claims), as required by instant claim 3.  With such a hairwax it is possible to obtain fashionable effects, e.g., the tinting of individual strands of hair (column 3, lines 19-22).  
	Pistorio teach hairstyling compositions may optionally comprise agents, pigments/dyes, silicas, talc or/and clays (title; abstract; claims).  Sunscreen agents may be fat-soluble organic agents (columns 12-14), as required by instant claim 9.  The silicas, talc (oil-absorbent as evidenced by Paula’s Choice) or/and clays may be present from about 0.01 to 10 wt% (columns 14-15), as required by instant claims 3 and 4.
	Regarding claim 3, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Sekine to comprise 0 to 6 wt% of a dyestuff and/or 0 to 25 wt% of a pearl-luster pigment as taught by Gross in order to obtain fashionable effects.  There would be a reasonable expectation of success because the compositions of Sekine may further comprise other components (F) inclusive of pigments.
	Regarding claims 3, 4 and 9, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Sekine or/and the compositions of Sekine in view of Gross to further comprise inter alia sunscreen agents inclusive of fat-soluble organic agents, pigments/dyes, or/and 0.01 to 10 wt% silicas, talc or/and clays as taught by Pistorio because it is routine and conventional to include such in hairstyling compositions.  There would be a reasonable expectation of success because the hairdressing compositions of Sekine may further comprise other components (F) inclusive of pigments.


Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (JP 2018-090496 A, published June 14, 2018, IDS reference filed July 30, 2020, as evidenced by the Google translation) as evidenced by Paula’s Choice “Talc,” March 2020, of record.
	Fujioka teach a composition comprising (A) 1 to 50 wt% of a cellulose derivative; (B) 5 to 85 wt% of a volatile hydrocarbon oil; (C) 5 to 50 wt% of an ester oil that is a liquid at 25 ºC (non-volatile); and (D) 0.1 to 40 wt% of a solid wax selected from (D2) polyether-modified polysiloxane (title; abstract claims), as required by instant claims 8 and 10.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Solid wax (D2) may be 2501 Cosmetic Wax / bisPEG-18 methyl ether dimethylsilane (page 4, middle), as required by instant claims 6 and 7.
	The composition may further comprise 0.01 to 20 wt% of a powder such as extender pigments such as talc (oil-absorbent as evidenced by Paula’s Choice), colored pigments, glitter pigments and the like (page 5, top half), as required by instant claims 3 and 4.
	The composition may (optionally) further comprise oily components other than (B), (C) and (D), an ultraviolet absorber, water and the like (page 5, middle), as required by instant claims 5 and 9.  Regarding instant claim 5 which recites less than 5 wt% water, optional inclusion of a particular component teaches compositions that both do and do not contain that component.  See MPEP 2123.  
	Because the numerical ranges taught by Fujioka do not fall entirely within the instantly claimed ranges, anticipation cannot be found.  See MPEP 2131.03.  However, because the numerical ranges taught by Fujioka overlap the instantly claimed ranges, the compositions of Fujioka render obvious the compositions of claims 1 and 2-10.  

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (JP 2018-090496 A, published June 14, 2018, IDS reference filed July 30, 2020, as evidenced by the Google translation) as evidenced by Paula’s Choice “Talc,” March 2020, of record as applied to claims 1 and 3-10 above, and further in view of Jacks et al. (US 5,690,918, published November 25, 1997).
The teachings of Fujioka have been described supra.  Fujioka, as a whole, is drawn to oily cosmetics inclusive of a lip cosmetic (e.g., title; abstract; claims).
Fujioka do not teach a volatile silicone as required by claim 2.
This deficiency is made up for in the teachings of Jacks.
	Jacks teach a solvent-based lipstick comprising volatile solvents inclusive of volatile silicone solvents or/and volatile hydrocarbon solvents (title; abstract; column 4; claims).
Regarding claim 2, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Fujioka to comprise volatile solvents inclusive of volatile silicone solvents as taught by Jacks because it is routine and convention to include such in solvent-based lip cosmetics.  There would be a reasonable expectation of success because the compositions of Fujioka comprise a volatile hydrocarbon oil and because the compositions of Fujioka may (optionally) further comprise oily components other than (B), (C) and (D).


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bara et al. (US 5,902,592, published May 11, 1999, of record) as evidenced by Paula’s Choice “Talc,” March 2020, of record, in view of Kikuchi et al. (JP 2016-196415 A, published November 24, 2016, as evidenced by the machine translation, of record).
Bara teach cosmetic compositions comprising cyclopentadimethylsiloxane (volatile silicone oil) and cyclohexadimethylsiloxane (volatile silicone oil) in a fatty phase (title; abstract; claims), as required by instant claim 2.   The composition of Example 1 comprises a fatty phase comprising (column 5, lines 16-54):

    PNG
    media_image3.png
    395
    623
    media_image3.png
    Greyscale

, as required by instant claims 2, 5 and 8.  On a fatty phase basis, the fatty phase of Example 1 comprises (4)/(9+7.5+4+12+1+7.5+11+3) = (4)/(55) ~= 7.3 wt% polyether silicone wax, (9+7.5)/(55) ~= 30 wt% volatile silicone oils, (12)/(55) ~= 21.8 wt% non-volatile silicone oils, as required by instant claim 10.  The constituents of the fatty phase, without the volatile oils, are heated; then the volatile oils were added (column 5, lines 42-47).  Bara further teach the compositions may comprise the silicone waxes inclusive of polyether silicone wax in an amount from 0 to 8 wt% of the final composition (column 3, lines 34-40).  Regarding the amount of polyether-modified silicone wax as newly required by claim 1, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Bara inclusive of the composition of Example 1 to comprise 0 to 8 wt% or 0 to 8 g wax because such is embraced by Bara.
Bara exemplify in Example 1 an embodiment comprising (11+3)/55 ~= 25.5 wt% pigments and fillers (powders) (column 5, lines 16-54; Example 1), as required by instant claim 3.
	Bara further teach the pigments and/or fillers include inter alia talc (oil-absorbent as evidenced by Paula’s Choice) (column 4, lines 4-42), as required by instant claim 4. 
	Bara further teach the compositions may further comprise inter alia sunscreens such as octyl methoxycinnamate (column 4, lines 43-65), as required by instant claim 9.
	Bara further teach the cosmetic compositions can be formulated as emulsions, a paste or a powder (abstract). 
	Bara do not teach the polyether silicone wax includes a compound represented by Chem 1 as required by claim 6.
	Bara do not teach the polyether silicone wax includes bis-PEG-18 methyl ether dimethyl silane as required by claim 7.
	These deficiencies are made up for in the teachings of Kikuchi.
	Kikuchi teach makeup cosmetics comprising a compound represented by (JP document, page 1; translation, title and abstract):

    PNG
    media_image4.png
    143
    571
    media_image4.png
    Greyscale

where m and n independently represent an integer of 10 to 26, an oil solution, and an extender powder, as required by instant claim 6.  Formula (I) is a silicone wax; a commercial product represented by Formula (I) is available under the INCI name bisPEG-18 methyl ether dimethylsilane which is 2501 Cosmetic Wax manufactured by Dow Corning (page 2), as required by instant claim 7.  The compound of Formula (I) is dissolved or dispersed in the oil agent (page 2).  Oil agents include inter alia methylpolysiloxane, methylphenylpolysiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane and other silicone oils as well as UV absorbers (paragraph bridging pages 2 and 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyether-modified silicone wax taught by Kikuchi for the polyether wax in the compositions of Bara because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  


Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shevade et al. (US 5,531,986, published July 2, 1996, of record) as evidenced by Paula’s Choice “Talc,” March 2020, of record, in view of Kikuchi et al. (JP 2016-196415 A, published November 24, 2016, as evidenced by the machine translation, of record).
	Shevade teach low residue antiperspirant solid stick compositions comprising volatile and non-volatile silicone materials, dimethicone copolyols and waxes comprising (title; abstract; claims; Example 5; column 2, lines 20-33):
10 to 60 wt% volatile silicone material (column 4, lines 8-36), as required by instant claims 2 and 10; 
5.01 to 50 wt% non-volatile silicone material (column 4, lines 37-53), as required by instant claim 8; 
1 to 15 wt% dimethicone copolyols inclusive of DC 2501 (bis-PEG-18 methyl ether dimethyl silane as evidenced by paragraph [0034] of the instant, as-filed specification) (Example 5; column 5, line 21 through column 6, line 29), as required by instant claim 7;
2 to 10 wt% high-melting-point wax (non-volatile “oil” encompassing esters) (column 4, line 54 through column 5, line 5);
2 to 30 wt% low-melting-point wax (non-volatile “oil” encompassing esters) (column 5, lines 6-20); and 
10 to 30 wt% antiperspirant active material in the form of particulates (column 6, line 34 through column 7, line 3), as required by instant claims 3 and 5. 
Desirably, the compositions further comprise 1 to 15 wt% inert filler (such as cornstarch, talc and/or clay (all oil-absorbent)), and 1 to 10 wt% emollient (such as PEG-8-distearate (ester)) (column 2, lines 34-38; column 3, lines 19-32), as required by instant claims 3, 4 and 8.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Shevade exemplify in Example 5 an embodiment comprising 20 wt% Reach 908-O which is in particulate form (column 8, lines 3-8; Example 1) and 4 wt% talc (oil-absorbent as evidenced by Paula’s Choice), as required by instant claims 3 and 4.
	Shevade do not teach the polyether silicone wax includes a compound represented by Chem 1 as required by claim 6.
This deficiency is made up for in the teachings of Kikuchi.
	Kikuchi teach makeup cosmetics comprising a compound represented by (JP document, page 1; translation, title and abstract):

    PNG
    media_image4.png
    143
    571
    media_image4.png
    Greyscale

where m and n independently represent an integer of 10 to 26, an oil solution, and an extender powder, as required by instant claim 6.  Formula (I) is a silicone wax; a commercial product represented by Formula (I) is available under the INCI name bisPEG-18 methyl ether dimethylsilane which is 2501 Cosmetic Wax manufactured by Dow Corning (page 2), as required by instant claim 7.  The compound of Formula (I) is dissolved or dispersed in the oil agent (page 2).  Oil agents include inter alia methylpolysiloxane, methylphenylpolysiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane and other silicone oils as well as UV absorbers (paragraph bridging pages 2 and 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyether-modified silicone wax taught by Kikuchi for the polyether wax in the compositions of Shevade because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because they both independently teach the silicone wax is DC 2501 and because they both independently teach the silicone wax DC 2501 dispersed in oil(s).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shevade et al. (US 5,531,986, published July 2, 1996, of record) as evidenced by Paula’s Choice “Talc,” March 2020, of record, in view of Kikuchi et al. (JP 2016-196415 A, published November 24, 2016, as evidenced by the machine translation, of record) as applied to claims 1-8 and 10 above, and further in view of Patel (US 2003/0049218, published March 13, 2003).
The teachings of Shevade and Kikuchi have been described supra.  
They do not teach a UV absorber as required by claim 9.
This deficiency is made up for in the teachings of Patel.
	Patel teach an antiperspirant deodorant emulsion; the emulsion may further comprise inter alia materials that absorb UV radiation (title; abstract; paragraph [0045]; claims).
Regarding claim 9, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Shevade in view of Kikuchi to further comprise materials that absorb UV radiation as taught by Patel because it is routine and conventional to include such in antiperspirants.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	With regard to the rejections over Bara, Applicant’s Remarks at page 8 that the Examiner’s focus on the fatty phase of Bara is hindsight is acknowledged but not found persuasive because the Examiner has clearly articulated in all of the rejections of record that the fatty phase of Bara exists independently of the aqueous phase prior to mixing.  And as clearly articulated in all of the rejections of record, Applicant’s mixture of a wax with oil is already possess at least by Bara.  Applicant’s Remarks at pages 9-10 that the composition of Bara differs from the composition as claimed is acknowledged but not found persuasive because as elaborated supra Bara is in possession of mixtures of a wax with an oil which is all that is required by Applicant’s broadest claims.  Applicant’s allegation of an unexpected result at page 10 of the Remarks and Applicant’s allegation that the claims are fully commensurate in scope with the experimental results of Table 2 is acknowledged but not found persuasive because allegations of unexpected results must be a comparison to the prior art and because it cannot be agreed that the mixture of wax with oil claimed is commensurate with the examples of Table 2.  It is not seen where Applicant has provided an appropriate comparison or otherwise substantiate the allegation.  See MPEP 716.02.  And in view of Applicant’s contention that the examples of Table 2 are commensurate with that which is claimed, it is suggested that Applicant claim the compositions set forth in Table 2.  For at least these reasons, the rejections over Bara are properly maintained in modified form as necessitated by Applicant’s amendments.   
	With regard to the rejections over Shevade, Applicant’s Remarks at pages 11-12 that the ranges taught by Shevade apparently differ from the claimed ranges is acknowledged but not found persuasive because all that is required to establish prima facie obviousness is an overlap in ranges.  See MPEP 2144.05.  To the extent that Applicant complains that the Examiner maintains that Shevade’s waxes should be considered part of Shevade’s oil phase, Applicant is reminded that Applicant has defined that claimed oily component as embracing inter alia waxes in paragraph [0036].  To the extent that Applicant notes that the active antiperspirants of Shevade are not recited in the present claims, Applicant is reminded that the open transitional phrase “comprising” as recited in the present claims invites the presence of any and all additional, unrecited elements inclusive of the active antiperspirants of Shevade.  See MPEP 2111.03.  To the extent that Applicant contends Shevade’s purported disclosure is excessively broad and citation to MPEP 2144.08, Applicant is again reminded the excessively broad scope of that which is presently claimed falls within the scope of Shevade.  There is no need to select within the ranges taught by Shevade as argued by Applicant because the law is quite clear that the disclosure of an overlapping range is all that is required to establish prima facie obviousness.  Applicant’s allegation that it was unknown to combine waxes inclusive of the waxes claimed with oils inclusive of the oils claimed is not supported by the art of record.  Therefore, the rejections over Shevade are properly maintained and upon further search and consideration new grounds of rejection are applied infra in an effort to expedite prosecution.  
	With regard to Applicant’s additional observations re Shevade in view of Kikuchi at pages 12-13, Applicant’s citation to Example 5 and Shevade and test examples 23 and 24 is unclear because test examples 23 and 24 do not stand rejected over Example 5 of Shevade.  At best, Applicant’s comparison evidences the overbreadth of that which is presently claimed in comparison to Applicant’s alleged invention as disclosed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimada et al. (US 2010/0234489) teach coatings comprising a silicone-based wax inclusive of bis PEG-18 methyletherdimethylsilane wax, a silicone oil and a solid lubricant yields a water repellant film (title; abstract; claims).
Lanzendoerfer et al. (EP 1,457,192, as evidenced by the Google translation) teach compositions comprising 30 to 50 wt% partially crosslinked solid silicone elastomer, 10 to 40 wt% volatile oils inclusive of silicone oils and 10 to 40 wt% of interference pigments (powder); the compositions further comprise 3 to 12 wt% of lipophilic film formers inclusive of dimethicone copolyol or/and dimethiconol inclusive of 2501 Cosmetic Wax (title; abstract; claims; paragraph bridging pages 4-5).  The compositions may further comprise 0 to 20 wt% fillers which are particulate substances (powder) which are often used to obtain matting effects or to absorb sebum (page 5, top half).  Lanzendoerfer is cumulative to the art applied infra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633